Case 4:19-bk-03643-SHG   Doc 1 Filed 03/29/19 Entered 03/29/19 16:08:14   Desc
                             Petition Page 1 of 5
Case 4:19-bk-03643-SHG   Doc 1 Filed 03/29/19 Entered 03/29/19 16:08:14   Desc
                             Petition Page 2 of 5
Case 4:19-bk-03643-SHG   Doc 1 Filed 03/29/19 Entered 03/29/19 16:08:14   Desc
                             Petition Page 3 of 5
Case 4:19-bk-03643-SHG   Doc 1 Filed 03/29/19 Entered 03/29/19 16:08:14   Desc
                             Petition Page 4 of 5
Case 4:19-bk-03643-SHG   Doc 1 Filed 03/29/19 Entered 03/29/19 16:08:14   Desc
                             Petition Page 5 of 5
